          Case 1:20-cv-02456-DLB Document 22 Filed 11/02/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KIMBERLY KUBAS
         Plaintiff,                                        Civil Action No.: 1:20-cv-2456

v.

331B, LLC d/b/a Rockwell Fitness
      Defendant.

******************************************************************************
                      GENERAL CONSENT TO PROCEED
               BEFORE A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party to the

above-captioned civil matter hereby voluntarily waives the right to proceed before a United States

District Judge and consents to have a United States Magistrate Judge conduct any and all further

proceedings in the case, including trial, and order the entry of a final judgment.



                                                Respectfully submitted,
                                                ____________/s/_____________________
                                                Jason C. Buckel     Federal Bar No: 24766
                                                T. Lee Beeman, Jr. Federal Bar No: 19613
                                                Buckel, Levasseur, Pillai & Beeman, LLC
                                                206 Washington Street
                                                Cumberland, MD 21502
                                                blpassistant@atlanticbbn.net
                                                Phone: (301) 759-3700 Fax: (301) 722-0334
                                                Attorney for Defendant




                                             Page 1 of 2
         Case 1:20-cv-02456-DLB Document 22 Filed 11/02/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of October 2020, a copy of the aforegoing
General Consent to Proceed Before a United States Magistrate Judge was served via U.S. First
Class, Pre-Paid Mail to:


                                     Sundeep Hora
                            Alderman, Devorsetz & Hora PLLC
                           1025 Connecticut Ave., NW, Suite 615
                                 Washington, DC 20036
                                   Counsel for Plaintiff




                                                ____________/s/_____________________
                                             Jason C. Buckel     Federal Bar No: 24766
                                             T. Lee Beeman, Jr. Federal Bar No: 19613
                                             Buckel, Levasseur, Pillai & Beeman, LLC
                                             206 Washington Street
                                             Cumberland, MD 21502
                                             blpassistant@atlanticbbn.net
                                             Phone: (301) 759-3700 Fax: (301) 722-0334
                                             Attorney for Defendant




                                         Page 2 of 2
